Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                          No. 04-19-00847-CR

                                  IN RE THE STATE OF TEXAS

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Beth Watkins, Justice

Delivered and Filed: January 8, 2020

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           Relator filed a petition for writ of mandamus asking this court to compel the presiding

judge of the San Antonio Municipal Court to (1) vacate his December 4, 2019 instruction to the

venire panel, and (2) vacate his December 4, 2019 instruction of the law in the jury charge.

           This court’s mandamus jurisdiction is limited to writs against a district court judge or

county court judge in our district and all writs necessary to enforce our jurisdiction. TEX. GOV’T

CODE § 22.221(a), (b). We do not have authority to issue writs of mandamus against a municipal

court judge unless it is necessary to enforce our jurisdiction. In re Chang, 176 S.W.3d 451, 452

(Tex. App.—Houston [1st Dist.] 2004, orig. proceeding) (per curiam); see also In re Gomez, 04-




1
 This proceeding arises out of Cause No. B1661841.01, B1661842.01, B1661843.01, styled The State of Texas v.
Jack Edward Miller, pending in the Municipal Court, Bexar County, Texas, the Honorable Al Tavera presiding.
                                                                                04-19-00847-CR


19-00019-CR, 2019 WL 286085, at *1 (Tex. App.—San Antonio Jan. 23, 2019, orig. proceeding)

(per curiam) (mem. op., not designated for publication) (holding same).

       Relator does not contend that issuance of the writ is necessary to enforce this court’s

jurisdiction; therefore, we dismiss the petition for lack of jurisdiction.

                                                   PER CURIAM

Do not publish




                                                 -2-